NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



DONALD WYATT,                        )
                                     )
            Appellant,               )
                                     )
v.                                   )
                                     )         Case No. 2D17-1998
DCN CREATIVE, LLC,                   )
                                     )
            Appellee.                )
                                     )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Dineen Pashoukos Wasylik and Jared
M. Krukar of DPW Legal, Tampa, for
Appellant.

Paige A. Greenlee of Greenlee Law
PLLC, Tampa, for Appellee.



PER CURIAM.


            Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.